Citation Nr: 0313575	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  02-06 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran has verified active service from November 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's claim 
for entitlement to service connection for bilateral hearing 
loss.  

After this matter was certified to the Board, it was 
determined that further development was needed before a 
decision could be rendered.  The requested development was 
accomplished and the matter is now once again before the 
Board for disposition.  


FINDING OF FACT

The veteran's hearing loss is related to his service.  


CONCLUSION OF LAW

Hearing loss was incurred as a result of the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The RO has notified the appellant of the provisions 
of the VCAA and has considered the requirements of the VCAA 
in connection with this claim.  Regulations implementing the 
VCAA were adopted recently.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulations add nothing of 
substance to the new law, and the Board's consideration of 
the regulations does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board finds that VA's duties have been fulfilled.  The 
Board initially notes that it has rendered a favorable 
determination on the claim in issue.

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, the RO sent 
the veteran a letter in February 2001, which informed him of 
what evidence was necessary in order to establish entitlement 
to service connection for his claim.   

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the appellant 
has not referenced any evidence not yet obtained that might 
aid his claim or that might be pertinent to the basis for the 
denial of this claim.  The RO informed the veteran in its 
February 2001 letter that it would obtain any VA or service 
medical records, as well as private medical records upon the 
receipt of his fully completed VA Form 21-4142.  In this 
regard, the RO has obtained the veteran's service medical 
records and he has been afforded VA examinations for the 
claimed disability, one report of which includes an 
etiological opinion.  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).
    
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted, especially as the Board has granted the claim in 
issue.  

				II.  Service Connection

The veteran asserts that service connection is warranted for 
hearing loss.  Specifically, he asserts that because of his 
service as a gunner's mate in the Navy he suffered acoustic 
trauma resulting in his current hearing loss.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   In 
addition, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d) 
(2002).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2002).

The veteran's service medical records include an entrance 
examination report from November 1942 which noted the 
veteran's hearing to be 15/15 in both the right and left 
ears.  In his separation examination report, dated in January 
1946, it was noted that the veteran's hearing was 15/15 on 
both whispered voice and spoken voice tests.  

An examination report dated in August 1946 noted his hearing 
to be 15/15 in both ears and an examination report dated in 
August 1948 noted his hearing in both ears to be 40/40 on a 
watch test, 20/20 on a coin click test, and 15/15 on both the 
whispered voice and spoken voice tests.     

A VA examination report, dated in September 1999, noted that 
the veteran stated he was exposed to a lot of noise during 
service and that on two or three occasions he temporarily 
lost his hearing.  It was noted that he was employed as an 
electrician for 40 years, but claimed he was around very 
little noise on the job.  It was also noted that he began 
using amplification approximately two years prior.  The 
veteran reported no familial history of hearing loss.  

Upon physical examination, pure tone thresholds in his right 
ear were 25, 40, 60, 70, and 95 decibels at 500, 1000, 2000, 
3000, and 4000 hertz, respectively.  Pure tone thresholds in 
the left ear were 40, 45, 80, 95, and 105 decibels at 500, 
1000, 2000, 3000, and 4000 hertz, respectively.  Speech 
recognition scores using the Maryland CNC Word List were 60% 
right ear and 40% left ear.   

The examiner stated that the test results indicated a 
slightly asymmetrical sensorineural hearing loss in both 
ears, mild to profound above 500 Hz in the right ear and mild 
to profound at 500 Hz through 4000 Hz in the left ear.  She 
stated that it was not possible to determine from the 
veteran's audiometric configuration the exact etiology of his 
hearing loss, but noted that it was more severe than one 
would expect for a man of his age.  

A VA examination report dated in August 2001 noted his pure 
tone thresholds in the right ear as 30, 45, 75, 85, and 80 
decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  Pure tone thresholds for his left ear were 25, 
45, 80, 100, and 105 decibels at 500, 1000, 2000, 3000, and 
4000 hertz, respectively.  Speech recognition scores using 
the Maryland CNC Word List were 48% right ear and 24% left 
ear.   

The results of impedance audiometry indicated normal middle 
ear function bilaterally.  Acoustic reflexes, ipsilaterally 
and contralaterally were consistent with pure tone thresholds 
in both ears.  

The examiner concluded that the test results indicated a 
bilateral, slightly asymmetrical sensorineural hearing loss, 
mild to moderate through 1000 Hz bilaterally, dropping to a 
moderately severe to a severe hearing loss in the right ear 
and a severe to profound hearing loss in the left ear.  

Pursuant to a Board development request, the veteran 
underwent another VA examination in April 2003.  The report 
notes that the veteran's claims file was reviewed at the time 
of the examination.  The report also notes that the veteran 
reported having been exposed to three inch 50 guns, 20 mm 
guns, small gunfire, and demolitions, during his time in the 
service, all without the use of hearing protection.   
Further, it was reported that the veteran denied occupational 
noise exposure as an electrician.  He also denied 
recreational noise exposure, tinnitus, and history of ear 
surgery or infections.  

Upon physical examination, the veteran's pure tone thresholds 
for his right ear were 40, 55, 75, 90, and 105 decibels at 
500, 1000, 2000, 3000, and 4000 hertz, respectively.  Pure 
tone thresholds in his left ear were 45, 55, 80, 95, and 105 
decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  Speech recognition scores using the Maryland 
CNC Word List were 22% right ear and 20% left ear.   

Otoscopy revealed clear external auditory canals and intact 
tympanic membranes bilaterally.  Tympanometry revealed normal 
pressure and compliance (type A tympanograms) bilaterally, 
suggesting normal middle ear function bilaterally.  
Ipsilateral acoustic reflexes were present at 500 Hz and 1000 
Hz and absent at 2000 Hz and 4000 Hz bilaterally.  
Ipsilateral acoustic reflex decay was negative at 500 Hz 
bilaterally and at 1000 Hz in the right ear.  Inter-test 
reliability was good.  

The examiner stated that the pure tone audiometry indicated a 
mild sloping to profound sensorineural hearing loss in the 
right ear and a moderate sloping to profound sensorineural 
hearing loss in the left ear.  Word recognition abilities 
were noted by the examiner to be very poor bilaterally.  In 
conclusion, the examiner stated that it was his opinion that 
it is at least as likely as not that the veteran's current 
hearing loss was partly due to acoustic trauma suffered while 
in the military.  He noted that additional hearing loss may 
be in part due to the aging process.  However, he indicated 
that to determine the amount of hearing loss caused by 
military noise exposure versus the aging process would be 
speculative at best.  He also noted that the veteran's 
current hearing loss far exceeds the age norms.  

The Board finds that the evidence indicates that the veteran 
was exposed to loud noise during service.  The veteran's 
service medical records do not indicate the presence of 
hearing impairment during service, however, the other 
evidence in the veteran's claims file shows that the veteran 
currently has hearing impairment that has been attributed, to 
at least some degree, to his military service.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if the current hearing loss disability 
can be adequately linked to service.  Ledford v. Derwinski, 3 
Vet. App. 87 (1992).  

Here, the claims file includes the veteran's Navy discharge 
records, which show that he was, in fact, a gunner's mate.  
In addition, the VA audiological reports show that the 
veteran has met the criteria for hearing loss.  Furthermore, 
the April 2003 VA examination report shows that the examiner 
indicated that the veteran's hearing loss was, at least in 
part, related to his military exposure to noise.  While 
acknowledging that the examiner in the September 1999 VA 
examination stated that she could not render an etiological 
opinion as to the veteran's hearing loss, the Board notes 
that, unlike the examiner in the April 2003 VA examination, 
there is no indication that the September 1999 examiner had 
either the veteran's claims file or service medical records 
in her possession for review.  Given the foregoing, the Board 
finds that the evidence is at least in equipoise as to 
whether the veteran's hearing loss is related to his service.  
Under such circumstances, the benefit of the doubt is awarded 
to the veteran.  38 U.S.C.A. § 5107(b).  Service connection 
is therefore granted for the veteran's hearing loss.  


ORDER

Service connection is for bilateral hearing loss is granted.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

